Citation Nr: 0433524	
Decision Date: 12/17/04    Archive Date: 12/21/04

DOCKET NO.  91-40 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 
percent for the veteran's right (major) shoulder gunshot 
wound residuals for the period prior to July 3, 1997.  

2.  Entitlement to a disability evaluation in excess of 40 
percent for the veteran's right (major) shoulder gunshot 
wound residuals under the provisions of 38 C.F.R. § 4.73, 
Diagnostic Code 5303 (2004) for the period on and after July 
3, 1997.  

3.  Entitlement to a separate compensable disability 
evaluation for the veteran's right (major) shoulder gunshot 
wound residuals under the provisions of 38 C.F.R. § 4.73, 
Diagnostic Code 5302 (2004) for the period on and after July 
3, 1997.  

4.  Entitlement to a separate compensable disability 
evaluation for the veteran's posterior right shoulder gunshot 
entrance wound scar.  

5.  Entitlement to a separate compensable disability 
evaluation for the veteran's anterior right shoulder gunshot 
exit wound scar.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from May 1943 to December 
1945.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1990 rating decision of 
the Chicago, Illinois, Regional Office which increased the 
disability evaluation for the veteran's right (major) 
shoulder gunshot wound residuals from 20 to 30 percent under 
38 C.F.R. § 4.73, Diagnostic Code 5303.  The claim was 
remanded by the Board for additional action in February 1992, 
October 1992, and again in April 1995, to the Chicago, 
Illinois, Regional Office.  

The veteran subsequently moved to Arkansas.  In February 
1997, the veteran's claims files were transferred to the 
North Little Rock, Arkansas, Regional Office (RO).  In April 
1998, the Board remanded the veteran's claim to that RO for 
additional action.  

In March 1999, the RO increased the evaluation for the 
veteran's right (major) shoulder gunshot wound residuals from 
30 to 40 percent under 38 C.F.R. § 4.73, Diagnostic Code 5303 
and effectuated the award as of July 3, 1997.  In January 
2001, the Board denied an evaluation in excess of 40 percent 
for the veteran's right shoulder gunshot wound residuals.  
The veteran subsequently appealed to the United States Court 
of Appeals for Veterans Claims (Court).  

In September 2001, the Court granted the parties' Joint 
Motion for Remand; vacated the Board's January 2001 decision; 
and remanded the veteran's appeal to the Board for additional 
action.  In February 2003, the Board determined additional 
development of the record was needed.  In June 2003, the 
Board remanded the veteran's claim to the RO for additional 
action.  

In November 2004, the accredited representative submitted a 
Motion to Advance on the Docket.  In November 2004, the Board 
granted the veteran's motion.  The veteran has been 
represented throughout this appeal by the American Legion.  


FINDING OF FACT

The veteran's right (major) shoulder through and through 
gunshot wound residuals have been shown to be manifested by 
no more than moderate Muscle Group II injury, moderate Muscle 
Group III injury, a slightly keloidal and tender posterior 
right shoulder entrance wound scar measuring approximately 
one inch in diameter, and a slightly keloidal and tender 
anterior right shoulder exit wound scar measuring 
approximately one inch in diameter.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for the veteran's right (major) shoulder gunshot wound 
residuals for the period prior to July 3, 1997, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.55, 4.56, 4.73, Diagnostic Code 5303 (1996); 38 
C.F.R. §§ 4.10, 4.40, 4.45 (2004).  

2.  A separate evaluation in excess of 40 percent for the 
veteran's right (major) shoulder gunshot wound residuals 
under 38 C.F.R. § 4.73, Diagnostic Code 5303 for the period 
on and after July 3, 1997, may not be assigned.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.25, 
4.55(d), 4.71a, 4.73, Diagnostic Codes 5200, 5202, 5303 
(2004).  

3.  A separate compensable evaluation for the veteran's right 
(major) shoulder gunshot wound residuals under 38 C.F.R. 
§ 4.73, Diagnostic Code 5302 for the period on and after July 
3, 1997, may not be assigned.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.25, 4.55(d), 4.71a, 
4.73, Diagnostic Codes 5200, 5302, 5303 (2004).  

4.  The criteria for a separate compensable evaluation for 
the veteran's posterior right shoulder gunshot entrance wound 
scar under the provisions of 38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2002) have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 
7804 (2002).  

5.  The criteria for a separate compensable evaluation for 
the veteran's anterior right shoulder area gunshot exit wound 
scar under the provisions of 38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2002) have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 
7804 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Historical Review

The veteran's service medical records relate that he 
sustained a perforating through and through .30-caliber 
bullet wound to the right shoulder when he was mistaken for 
an enemy soldier and shot by a sentry on March 20, 1945.  The 
projectile entered at a point just medial to the upper end of 
the posterior axillary fold; passed through the soft tissues 
of the shoulder; and exited at a point just above the upper 
end of the anterior axillary fold.  A March 1945 Army 
hospital summary indicates that the veteran exhibited a 
circular entrance wound measuring approximately one inch in 
diameter just medial to the right posterior axillary fold; a 
circular exit wound measuring approximately one inch in 
diameter just above the upper end of the anterior axillary 
fold; and no evidence of either nerve or large arterial 
involvement.  Contemporaneous X-ray studies revealed no bone 
injury.  The veteran's wounds were packed with gauze.  The 
veteran was subsequently transferred to an Army station 
hospital.  Army hospital summaries dated in April 1945 state 
that the veteran's right shoulder was placed in an airplane 
plaster spica (cast); the spica was removed after 
approximately a week; and he was returned to duty on April 
16, 1945.  

The report of his December 1945 physical examination for 
service separation states that the veteran exhibited a small 
right upper arm scar measuring approximately two centimeters 
by one centimeters and "seventy percent of the normal right 
arm extension over the head."  In March 1946, the VA 
established service connection for right upper arm gunshot 
wound residuals and assigned a 10 percent evaluation for that 
disability.  

The report of a July 1947 VA examination for compensation 
purposes states that the veteran complained of right arm 
weakness and stiffness which was exacerbated by strenuous 
exercise.  On examination, the veteran exhibited a 
well-healed and non-adherent round entrance wound scar 
measuring two centimeters in diameter on the posterior aspect 
of the right shoulder at the lateral border of the scapula at 
the level of the 5th rib; a round exit wound scar measuring 
one and one half centimeters in diameter on the anterior 
aspect of the right upper arm at the level of the surgical 
neck of the humerus; slight right upper extremity limitation 
of motion with slight crepitus; and no muscle tissue loss or 
right shoulder deformity, swelling, or ankylosis.  
Contemporaneous X-ray studies of the right shoulder revealed 
no pathology.  The veteran was diagnosed with traumatic 
arthritis.  In July 1947, the veteran's right upper extremity 
gunshot wound residuals were recharacterized as right 
shoulder gunshot wound residuals with Muscle Group III injury 
and scars and a 20 percent evaluation was assigned for that 
disability under the provisions of Diagnostic Code 5303.  

The report of a May 1980 VA evaluation conveys that the 
veteran was diagnosed with right shoulder gunshot wound 
residuals including Muscle Group III injury.  Contemporaneous 
X-ray studies of the right shoulder revealed a round calcific 
density inferior to the glenoid fossa in the axilla and no 
metallic foreign bodies.  The VA radiologist advanced that 
the calcific density could represent either a post-traumatic 
calcification, a bone chip, or synovial osteochondromatosis.  
The report of a September 1983 VA examination for 
compensation purposes conveys that the veteran was 
right-handed.  

A May 1990 VA evaluation notes that the veteran exhibited a 
healed and non-tender linear scar over the scapular angle on 
his back measuring one inch by three eighths of an inch; a 
healed and non-tender linear scar in the deltopectoral groove 
near the anterior axillary line; anterior deltoid muscle 
weakness and atrophy; and a calcified mass measuring one half 
inch in diameter approximately two inches below the glenoid.  
In September 1990, the VA increased the evaluation for the 
veteran's right shoulder gunshot wound residuals from 20 to 
30 percent under the provisions of Diagnostic Code 5303 and 
effectuated the award as of March 28, 1990.  

The report of an October 1998 VA examination for compensation 
purposes indicates that the veteran's right shoulder gunshot 
wound residuals were manifested by right shoulder limitation 
of motion and no axillary nerve abnormalities.  In March 
1999, the RO increased the evaluation for the veteran's right 
shoulder gunshot wound residuals from 30 to 40 percent under 
the provisions of 38 C.F.R. § 4.73, Diagnostic Code 5003 and 
effectuated the award as of July 3, 1997.  


II.  Increased Evaluations

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2004).  Prior to July 3, 1997, 
and at the present time, a noncompensable evaluation is 
warranted for slight injury to Muscle Group II (Extrinsic 
muscles of shoulder girdle: (1) Pectoralis major II 
(costosternal); (2) latissimus dorsi and teres major (teres 
major, although technically an intrinsic muscle, is included 
with latissimus dorsi); (3) pectoralis minor; (4) rhomboid).  
A 20 percent evaluation requires moderate injury.  A 30 
percent evaluation requires moderately severe injury.  A 40 
percent evaluation requires severe injury.  38 C.F.R. 4.73, 
Diagnostic Code 5302 (2004).  

Prior to July 3, 1997, and at the present time, a 
noncompensable evaluation is warranted for slight injury to 
Muscle Group III (intrinsic muscles of the shoulder girdle: 
(1) Pectoralis major I  (clavicular); (2) deltoid) of the 
major upper extremity).  A 20 percent evaluation requires 
moderate injury.  A 30 percent requires moderately severe 
injury.  A 40 percent evaluation requires severe injury.  38 
C.F.R. 4.73, Diagnostic Code 5303 (2004).  

Prior to July 3, 1997, and at the present time, a 
noncompensable evaluation is warranted for slight injury to 
Muscle Group IV (Intrinsic muscles of shoulder girdle: (1) 
Supraspinatus; (2) infraspinatus and teres minor; (3) 
subscapularis; (4) coracobrachialis).  A 10 percent 
evaluation requires moderate injury.  A 20 percent requires 
moderately severe injury.  A 30 percent evaluation requires 
severe injury.  38 C.F.R. 4.73, Diagnostic Code 5303 (2004).  

The provisions of 38 C.F.R. § 4.56(c), (d) (2004) offer 
guidance for evaluating muscle injuries caused by various 
missiles and other projectiles.  The Board observes that that 
38 C.F.R. § 4.56(d) (2004) recodified the provisions of 38 
C.F.R. § 4.56(a)-(d) (1996) in effect prior to July 3, 1997 
without substantive change.  The regulation directs, in 
pertinent part, that:

  (c)  For VA rating purposes, the 
cardinal signs and symptoms of muscle 
disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-
pain, impairment of coordination and 
uncertainty of movement.   

  (d)  Under diagnostic codes 5301 
through 5323, disabilities resulting from 
muscle injuries shall be classified as 
slight, moderate, moderately severe or 
severe as follows: 
(1) Slight disability of muscles-(i) Type 
of injury.  Simple wound of muscle 
without debridement or infection.  
  (ii) History and complaint.  Service 
department record of superficial wound 
with brief treatment and return to duty.  
Healing with good functional results.  No 
cardinal signs or symptoms of muscle 
disability as defined in paragraph (c) of 
this section.  
  (iii) Objective findings.  Minimal 
scar.  No evidence of fascial defect, 
atrophy, or impaired tonus.  No 
impairment of function or metallic 
fragments retained in muscle tissue.  
  (2)  Moderate disability of muscles-(i)  
Type of injury.  Through and through or 
deep penetrating wound of short track 
from a single bullet, small shell or 
shrapnel fragment, without explosive 
effect of high velocity missile, 
residuals of debridement, or prolonged 
infection.  
  (ii)  History and complaint.  Service 
department record or other evidence of 
in-service treatment for the wound.  
Record of consistent complaint of one or 
more of the cardinal signs and symptoms 
of muscle disability as defined in 
paragraph (c) of this section, 
particularly lowered threshold of fatigue 
after average use, affecting the 
particular functions controlled by the 
injured muscles.  
  (iii)  Objective findings.  Entrance 
and (if present) exit scars, small or 
linear, indicating short track of missile 
through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment 
of muscle tonus and loss of power or 
lowered threshold of fatigue when 
compared to the sound side.  
  (3)  Moderately severe disability of 
muscles-(i)  Type of injury.  Through and 
through or deep penetrating wound by 
small high velocity missile or large low 
velocity missile, with debridement, 
prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  
  (ii)  History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section 
and, if present, evidence of inability to 
keep up with work requirements. 
  (iii)  Objective findings.  Entrance 
and (if present) exit scars indicating 
track of missile through one or more 
muscle groups.  Indications on palpation 
of loss of deep fascia, muscle substance, 
or normal firm resistance of muscles 
compared with sound side.  Tests of 
strength and endurance compared with 
sound side demonstrate positive evidence 
of impairment.  
  (4)  Severe disability of muscles-(i)  
Type of injury.  Through and through or 
deep penetrating wound due to 
high-velocity missile, or large or 
multiple low velocity missiles, or with 
shattering bone fracture or open 
comminuted fracture with extensive 
debridement, prolonged infection, or 
sloughing of soft parts, intermuscular 
binding and scarring.  
  (ii)  History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section, 
worse than those shown for moderately 
severe muscle injuries, and, if present, 
evidence of inability to keep up with 
work requirements.  
  (iii)  Objective findings.  Ragged, 
depressed and adherent scars indicating 
wide damage to muscle groups in missile 
track.  Palpation shows loss of deep 
fascia or muscle substance, or soft 
flabby muscles in wound area.  Muscles 
swell and harden abnormally in 
contraction.  Tests of strength, 
endurance, or coordinated movements 
compared with the corresponding muscles 
of the uninjured side indicate severe 
impairment of function.  If present, the 
following are also signs of severe muscle 
disability: 
  (A) X-ray evidence of minute multiple 
scattered foreign bodies indicating 
intermuscular trauma and explosive effect 
of the missile.  
  (B)  Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum 
or vertebrae, with epithelial sealing 
over the bone rather than true skin 
covering in an area where bone is 
normally protected by muscle.  
  (C) Diminished muscle excitability to 
pulsed electrical current in 
electrodiagnostic tests.  
  (D) Visible or measurable atrophy.  
  (E) Adaptive contraction of an opposing 
group of muscles.  
  (F) Atrophy of muscle groups not in the 
track of the missile, particularly of the 
trapezius and serratus in wounds of the 
shoulder girdle.  
  (G) Induration or atrophy of an entire 
muscle following simple piercing by a 
projectile.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2004).  The Court 
has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40 (2004), which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

On and before July 2, 1997, the provisions of 38 C.F.R. 
§ 4.55 directed, in pertinent part, that:
  (a)  Muscle injuries in the same 
anatomical region, i.e., (1) the shoulder 
girdle and the arm, (2) the forearm and 
the hand, (3) the pelvic girdle and the 
thigh, (4) the leg and the foot, will not 
be combined.  Instead, the rating for the 
major group will be elevated from 
moderate to moderately severe, or from 
moderately severe to severe, according to 
the severity of the aggregate impairment 
of function of the extremity.  

On July 3, 1997, the Secretary of the VA amended 38 C.F.R. 
§ 4.55.  The amended regulation directs, in pertinent part, 
that:

  (d)  The combined evaluation of muscle 
groups acting upon a single unankylosed 
joint must be lower than the evaluation 
for unfavorable ankylosis of that joint, 
except in the case of muscle groups I and 
II acting upon the shoulder.  

  (e)  For compensable muscle group 
injuries which are in the same anatomical 
region but do not act on the same joint, 
the evaluation for the most severely 
injured muscle group will be increased by 
one level and used as the combined 
evaluation for the affected muscle 
groups.  

  (f)  For muscle group injuries in 
different anatomical regions which do not 
act upon ankylosed joints, each muscle 
group injury shall be separately rated 
and the ratings combined under the 
provisions of § 4.25.  

Unfavorable ankylosis of the scapular articulation of the 
major extremity with abduction limited to 25 degrees from the 
side warrants a 50 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5200 (2004).  

The May 1990 VA evaluation notes that the veteran exhibited a 
healed and non-tender linear scar over the scapular angle on 
his back measuring one inch by three eighths of an inch; a 
healed and non-tender linear scar in the deltopectoral groove 
near the anterior axillary line; anterior deltoid muscle 
weakness and atrophy; and a calcified mass measuring one half 
inch in diameter approximately two inches below the glenoid.  

At an October 1993 VA examination for compensation purposes, 
the veteran exhibited right shoulder limitation of motion; 
mild deltoid, supraspinous and infraspinous muscle atrophy; 
and subjective axillary nerve distribution area tingling and 
numbness.  An impression of right shoulder gunshot wound 
residuals with axillary nerve injury was advanced.  

At an October 1998 VA examination for compensation purposes, 
the veteran exhibited right shoulder limitation of motion and 
no axillary nerve abnormalities.  

The August 2001 Joint Motion for Remand refers to a portion 
of the report of the October 1998 VA examination for 
compensation purposes in which the examiner identified the 
specific muscles affected by the veteran's through and 
through gunshot wound.  After thorough review of the 
examination report, the Board is unable to find any such 
reference in the document.  

At a February 2003 VA examination for compensation purposes, 
the veteran exhibited a tender and keloidal entrance wound on 
the posterior aspect of the right scapula which measured 
approximately two and one-half centimeters; a tender and 
keloidal exit wound on the anterior axillary fold over the 
pectoralis muscle which measured approximately two and 
one-half centimeters; mild/minimal right deltoid muscle 
atrophy; no muscle herniation; and significant upper 
extremity neurological abnormalities associated with his 
post-service nonservice-connected strokes.  The examiner 
observed that the veteran's right shoulder gunshot wound 
involved the latissimus dorsi and teres major (Muscle Group 
II) muscles and the right pectoralis major muscle - clavicle 
(Muscle Group III).  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and statements on appeal.  
Initially, the Board observes that gunshot wound residuals in 
general are essentially static and are to be evaluated by the 
nature and severity of their incurrence.  The veteran's 
through and through right shoulder gunshot wound was the 
result of a high powered and relatively small projectile 
which passed through and caused significant injury to right 
Muscle Groups II and III as noted on the most recent VA 
examination.  Additionally, the scars from his wounds were 
described as well-healed, keloidal, and tender entrance and 
exit wound scars which measured approximately one-inch in 
diameter in 1945 and two and one-half centimeters at the most 
recent VA examination for compensation purposes of record; 
with no arterial, nerve, or bone damage.  While mild 
supraspinous and infraspinous muscle atrophy was found at the 
October 1993 VA examination for compensation purposes, no 
objective evidence of Muscle Group IV involvement is of 
record.  The veteran's wound was not shown to productive of 
sloughing of soft parts or intermuscular scarring and did not 
require prolonged hospitalization for treatment of wound.  
Current clinical and examination findings are consistent with 
no more than moderate injury to both Muscle Group II and 
Muscle Group III.  In light of these facts, it is necessary 
to next consider the provisions of 38 C.F.R. § 4.55 
applicable to combined evaluations for muscle injuries.  

A.  Period Prior to July 3, 1997

As Muscle Groups II and III are both in the anatomical 
segment encompassing the shoulder and the arm and the 
veteran's right shoulder has not shown to be ankylosed, the 
provisions of 38 C.F.R. § 4.55(a) (1996) direct that the 
evaluations for the affected muscle groups will not be 
combined, but the rating for the major group will be elevated 
from moderate to moderately severe or from moderately severe 
to severe dependent upon the level of aggregate functional 
impairment.  The major affected muscle group is Muscle Group 
III.  Upon elevation of the veteran's Muscle Group III injury 
from moderate to moderately severe, the Board finds that the 
disability merits assignment of a 30 percent evaluation under 
Diagnostic Code 5303.  Therefore, an evaluation in excess of 
30 percent is not warranted for the veteran's right (major) 
shoulder gunshot wound residuals for the period prior to July 
3, 1997.  


B.  Period On and After July 3, 1997

Under the provisions of 38 C.F.R. § 4.55(d) (2004), the 
evaluations for Muscle Groups II and III may be combined as 
they act solely upon the veteran's unankylosed right shoulder 
as long as the resulting combined rating is lower than 50 
percent, the evaluation assignable for unfavorable right 
shoulder ankylosis.  The veteran has been shown to have 
moderate injury to both Muscle Group II and Muscle Group III 
and a non-ankylosed right shoulder.  Such a disability 
picture merits assignment of separate 20 percent evaluations 
under Diagnostic Codes 5302 and 5303, as the combined rating 
for the veteran's muscle injuries would be 40 percent.  38 
C.F.R. § 4.25 (2004).  Notwithstanding this fact, the March 
1999 rating decision increased the evaluation for the 
veteran's right shoulder gunshot wound residuals from 30 to 
40 percent under the provisions of 38 C.F.R. § 4.73, 
Diagnostic Code 5303 and made no provision for the Muscle 
Group II injury.  While the erroneous evaluation renders the 
Board incapable of assigning an appropriate separate 
evaluation for the veteran's right Muscle Group II injury as 
such an evaluation as any compensable evaluation combined 
with the current 40 percent evaluation would equal or exceed 
50 percent, there is no harm to the veteran as the combined 
rating for the veteran's Muscle Groups II and III injuries 
would be no more than the 40 percent evaluation.  




III.  Scar Residuals

In his November 2004 Written Brief Presentation, the 
accredited representative advanced that the record supported 
the assignment of separate compensable evaluations for the 
veteran's right shoulder gunshot wound scar residuals.  In 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the Court held 
that evaluations for distinct disabilities resulting from the 
same laceration injury could be combined so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  38 C.F.R. § 4.14 (2004).  

Prior to August 30, 2002, a 10 percent disability evaluation 
was warranted for a superficial, poorly nourished scar with 
repeated ulcerations.  38 C.F.R. § 4.118, Diagnostic Code 
7803 (2002).  A 10 percent disability evaluation was 
warranted for a superficial scar which was tender and painful 
on objective demonstration.  38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2002).  Scars could be evaluated on the basis of 
any associated limitation of function of the body part which 
they affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 
(2002).  

On August 30, 2002, the Secretary of the VA amended the 
portions of the Schedule For Rating Disabilities applicable 
to scars and other skin disabilities.  Scars on areas of the 
body other than the head, the face, or the neck that are 
either deep or which cause limited motion and involve area or 
areas exceeding 6 square inches (39 square centimeters) 
warrant assignment of a 10 percent evaluation.  Scars in 
widely separated areas, as on two or more extremities or on 
anterior and posterior surfaces of extremities or the trunk, 
will be separately rated and combined in accordance with 38 
C.F.R. § 4.25 (2004).  A deep scar is one associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic 
Code 7801 (2004).  

The Court had clarified that "where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to appellant should ... 
apply unless Congress provided otherwise or permitted the 
Secretary ... to do otherwise and the Secretary did so."  
Cohen v. Brown, 10 Vet. App. 128, 139 (1997) citing Fugere v. 
Derwinski, 1 Vet. App. 103, 109 (1990).  In a precedent 
opinion dated April 10, 2000, the General Counsel of the VA 
concluded that when a provision of the rating schedule is 
amended while a claim for an increased evaluation under that 
provision is pending, the Board should first determine 
whether the amended regulation is more favorable to the 
veteran.  If so, the retroactive application of the amended 
regulation is governed by 38 U.S.C.A. § 5110(g) (West 2002) 
which provides that the VA may award an increased evaluation 
based on a change in the regulation retroactive to, but no 
earlier than, the effective date of the amended regulation.  
In such situations, the Board should apply the prior version 
of the regulation for the period prior to the amendment and 
utilize the amended regulation for the period on and after 
the effective date.  VAOPGPREC 3-2000 (Apr. 10, 2000).  

In accordance with the Court's holding in Esteban, separate 
compensable evaluations may be assigned for the veteran's 
gunshot wound scars.  The Board finds that the pre-amendment 
version of 38 C.F.R. § 4.118 is more favorable to the veteran 
in as much as it provides for compensable evaluations for 
smaller scars.  Therefore, the Board will utilize the 
provisions of 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 
7805 (2002) in determining the veteran's entitlement to 
separate compensable evaluations.  

At the February 2003 VA examination for compensation 
purposes, the veteran's posterior right shoulder entrance 
wound scar and anterior right exit wound were noted to be 
well-healed; slightly keloidal, and tender.  The scars both 
measured approximately two and one-half centimeters in size 
and have not been shown alone to affect right shoulder 
motion.  As the scars are widely spaced on different aspects 
of the torso and have been shown to be tender on the most 
recent VA examination for compensation purposes of record, 
the Board concludes that a separate 10 percent evaluation is 
warranted for each scar under the provisions of 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2002).  


IV.  VCAA

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a Veterans Claims Assistance 
Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In 
reviewing the issues of the veteran's entitlement to 
increased and separate evaluations for his right (major) 
gunshot wound residuals, the Board observes that the VA has 
secured or attempted to secure all relevant documentation to 
the extent possible.  There remains no issue as to the 
substantial completeness of the veteran's claims.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2004).  The veteran has been 
afforded multiple VA examinations for compensation purposes.  
The examination reports are of record.  In September 2003, 
the veteran was provided with a VCAA notice which informed 
him of the evidence needed to support his claims; what 
actions he needed to undertake; and how the VA would assist 
him in developing his claims.  The veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to the VA notice.  Any 
duty imposed on the VA, including the duty to assist and to 
provide notification, has been met.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Therefore, the Board finds that 
appellate review of the veteran's claim would not constitute 
prejudicial error.  


ORDER

An evaluation in excess of 30 percent for the veteran's right 
(major) shoulder gunshot wound residuals for the period prior 
to July 3, 1997, is DENIED.  

A separate evaluation in excess of 40 percent for the 
veteran's right (major) shoulder gunshot wound residuals 
under the provisions of 38 C.F.R. § 4.73, Diagnostic Code 
5303 for the period on and after July 3, 1997, is DENIED.  

A separate compensable evaluation for the veteran's right 
(major) shoulder gunshot wound residuals under the provisions 
of 38 C.F.R. § 4.73, Diagnostic Code 5302 for the period on 
and after July 3, 1997, is DENIED.  

Separate compensable evaluations for the veteran's posterior 
and anterior right shoulder gunshot wound scars under the 
provisions of 38 C.F.R. § 4.118, Diagnostic Code 7804 (2002) 
are GRANTED subject to the laws and regulations governing the 
award of monetary benefits.  



	

	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



